RESCRIPT
CARPENTER, J.
This Is an action brought by Albert M. Manfredi and Angelo Manfiedi, both of the City of Providence, against Charles O. Boss, to recover commission on a sale of real estate.
The case was tried on the 15th of February, 1927, before a jury and a verdict was returned for the plaintiffs in the sum of $734.36. Thereupon in due time the defendant filed a motion for a new trial, alleging the following grounds:
1st. Because the verdict was against the evidence and the weight thereof.
2nd. Because the verdict was against the law and the, evidence and the weight thereof.
3rd. Because the verdict does not do justice between the parties.
The plaintiffs testified that they were engaged in the business of real estate brokers and that on the 18th of March, or thereabouts, they had a talk with the defendant and he engaged them to procure for him a purchaser of certain real estate located in Providence, stipulating that the purchaser must be willing to pay the sum of $22,000|.00 for said property. The plaintiffs also testified that the defendant agreed to pay them a commission of three per cent of the purchase price of said property, which amounted to $660:00; that they secured a purchaser who was ready, willing and able to purchase said) real *179estate; that the defendant thereupon became indebted to them for their commission.
For Plaintiffs: William S. Flynn.
For Defendant: Henry M. Boss., Jr.
There was considerable evidente introduced pro and con, but this Court feels that the jury were justified in their verdict and that it is sustained by the evidence in this case. This Court also feels that substantial justice has been done and the verdict is hereby aifirmed.
Motion for a new trial denied.